In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                          No. 15-279V
                                   Filed: December 21, 2015

* * * * * * * * * * * * * *                   *
BRITTANY STALLINGS BENOIT,                    *     UNPUBLISHED
as mother and natural guardian, and           *
ARSENE BENOIT, as father and natural          *
guardian of GABRIEL CASH BENOIT,              *     Special Master Hamilton-Fieldman
                                              *
               Petitioners,                   *
                                              *
v.                                            *
                                              *     Voluntary dismissal under
SECRETARY OF HEALTH                           *     Vaccine Rule 21(a).
AND HUMAN SERVICES,                           *
                                              *
               Respondent.                    *
* * * * * * * * * * * * * * *
Jeffrey S. Pop, Beverly Hills, CA, for Petitioners.
Glenn MacLeod, United States Department of Justice, Washington, DC, for Respondent.

                         ORDER CONCLUDING PROCEEDINGS 1

        On March 18, 2015, Brittany Stallings and Arsene Benoit (“Petitioners”) filed a petition
for compensation on behalf of their minor son, Gabriel Cash Benoit, under the National
Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 et seq. (2006) (“Vaccine Act”).
Petitioners alleged that the administration of Diphtheria-Tetanus-acellular- Pertussis (“DTaP”),
Haemophilus influenza type B (“HiB”), Polio, Pneumococcal, Rotavirus, and Hepatitis B (“Hep
B”) vaccines on March 29, 2013 caused Gabriel Benoit to suffer from injuries that resulted in his
death.




1
 Because this unpublished Order contains a reasoned explanation for the action in this case, the
undersigned intends to post this decision on the United States Court of Federal Claims’ website,
in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899,
2913 (codified as amended at 44 U.S.C. § 3501 and note (2006)). In accordance with Vaccine
Rule 18(b), a party has 14 days to identify and move to delete medical or other information, that
satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a
motion for redaction must include a proposed redacted decision. If, upon review, the
undersigned agrees that the identified material fits within the requirements of that provision, such
material will be deleted from public access.
        On November 13, 2015, the undersigned issued a Notice informing Petitioners that 240
days had passed since their petition was filed, and that they had the option of continuing or
withdrawing their petition. On December 14, 2015, Petitioners filed a Notice of Withdrawal of
the Petition pursuant to 42 U.S.C. § 300aa-21(b).

       Pursuant to Vaccine Rule 21(a), the above-captioned case is hereby dismissed. The
Clerk of Court is hereby instructed that a judgment shall not enter in the instant case pursuant
to Vaccine Rule 21(a).

                                     CONCLUSION

       Proceedings are concluded in this case.

       IT IS SO ORDERED.

                                             s/Lisa D. Hamilton-Fieldman
                                             Lisa D. Hamilton-Fieldman
                                             Special Master




                                                 2